Citation Nr: 1524297	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-25 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:  Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, before his retirement in May 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding bilateral hearing loss, in the examiner's opinion contained in the February 2012 VA examination, the contended connection between in-service acoustic trauma and post-service development of the disability is not addressed.  Acoustic trauma is conceded for this combat Veteran.  Thus, the previous examination is inadequate and another VA examination that adequately addresses the question of post-service development based on in-service acoustic trauma must be obtained.  For reference, service connection for tinnitus has been granted based on this same acoustic trauma.

The Veteran also asserts that service connection is warranted for renal cell carcinoma.  He claims it is due to his exposure to Agent Orange.  The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  However, renal cell carcinoma has not been presumptively linked to exposure to Agent Orange.  While certain cancers have been so linked to exposure to it, renal cell carcinoma is not one of them.

In June 2012, J. R. Kalish, M.D., a urologist, stated he treated the Veteran for bilateral renal cell carcinoma.  He commented that Agent Orange is known to be associated with multiple malignancies and might have been a factor in the Veteran's case.  The phrasing of this medical opinion is speculative and, as such, does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

Following a VA nephrology examination in July 2013, a VA examiner, who is not a physician, concluded it was less likely as not that the Veteran's renal cell carcinoma was proximately due to or the result of a service-connected disability.  Her rationale was that this cancer is not caused by or the result of Agent Orange exposure, noting that it was not on the list of presumptive cancers.  The examiner included an extensive summary of the epidemiology, pathology and pathogenesis of renal cell carcinoma, but there was no mention of Agent Orange.  The Board finds the VA opinion is inadequate as it appears to rely on the logic that since renal cell carcinoma is not on the presumptive list, Agent Orange did not cause the Veteran's renal cell carcinoma.  The examiner's opinion addressed a claim of secondary service connection (which has not been raised) and failed to provide an opinion whether the Veteran's renal cell carcinoma was due to Agent Orange exposure.

Also, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Memphis, Tennessee VA Medical Center (VAMC) dated from August 2013 to the present.

2.  After completing directive (1), schedule the Veteran for an audiological examination.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a bilateral hearing loss disability related to the Veteran's military service? 

The examiner should specifically consider the Veteran's report that his hearing loss was caused by conceded noise exposure in service.  Acoustic trauma is conceded for this Veteran whom received a Purple Heart during.

A complete rationale must be provided for all opinions rendered.

3.  After completing directive (1), please arrange for the Veteran's records to be sent to an appropriate clinician for an opinion to determine the nature and etiology of the Veteran's renal cell carcinoma.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's renal cell carcinoma is related to service, to include his presumed exposure to Agent Orange therein.  The examiner should consider and discuss the opinion of Dr. Kalish that Agent Orange might have been a factor in the Veteran's renal cell carcinoma. 

The Veteran's record must be reviewed by the examiner in conjunction with the preparation of the requested opinion.  

The rationale for any opinion should be set forth.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




